



EXHIBIT 10a(15)






















THE PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
EQUITY DEFERRAL PLAN


Effective January 1, 2019
As amended and restated November 19, 2018






--------------------------------------------------------------------------------










THE PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED
EQUITY DEFERRAL PLAN
Effective January 1, 2019
As amended and restated November 19, 2018


Public Service Enterprise Group Incorporated (“Company”) hereby establishes the
Public Service Enterprise Group Incorporated Equity Deferral Plan (“Deferral
Plan”) effective as of November 1, 2011. The Company maintains the Equity
Deferral Plan for a select group of management and highly compensated employees
as a means of deferring the receipt of certain equity granted under the Public
Service Enterprise Group Incorporated 2004 Long-term Incentive Plan (“LTIP”).
The Deferral Plan is intended to be administered, interpreted and to comply in
all respects with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and those provisions of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) applicable to an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of management or highly compensated employees.
ARTICLE I
TITLE AND DEFINITIONS
1.1
“Administrator” shall mean the person or persons appointed by the Committee to
perform such plan administrative duties as are delegated by the Committee.

1.2     “Board” shall mean the Board of Directors of the Company.
1.3    “Change in Control” shall have the same meaning as such term has under
the LTIP.
1.4
“Code” shall mean the Internal Revenue Code of 1986, as amended. Any reference
to the Code shall include the regulations issued thereunder.

1.5
“Committee” shall mean the Organization and Compensation Committee of the Board
of Directors.

1.6    “Company” shall mean Public Service Enterprise Group Incorporated.
1.7
“Deferral Election” shall mean the forms (including electronic forms) by which
an LTIP Participant makes their election to defer the receipt of shares
underlying the grant of Restricted Stock Units and Performance Stock Units.

1.8
“Deferral Plan” shall mean the Public Service Enterprise Group Incorporated
Equity Deferral Plan.

1.9
“Effective Date” of the Equity Plan, as originally adopted, is November 1, 2011.
The Deferral Plan is amended and restated effective January 1, 2019.

1.10
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended. Any reference to ERISA shall include the regulations issued thereunder.



1

--------------------------------------------------------------------------------





1.11
“LTIP” shall mean the Public Service Enterprise Group Incorporated 2004
Long-Term Incentive Plan.

1.12
“LTIP Participant” shall mean an employee of the Company who is an Officer (as
defined by the Company) and who is a participant in the LTIP.

1.13
“Participant” shall mean an LTIP Participant who has made a Deferral Election to
defer the receipt of shares underlying Restricted Stock Unit awards or
Performance Stock Unit awards granted under the LTIP.

1.14
“Termination of Employment” shall have the same meaning as such term has under
the Supplemental Executive Retirement Income Plan for Non-Represented Employees
of Public Service Enterprise Group Incorporated and Its Affiliates (“SERP”).
Whether a Termination of Employment has occurred shall be based on the facts and
circumstances and determined in accordance with Section 409A.

ARTICLE II
PARTICIPATION
An LTIP Participant shall become a Participant in the Deferral Plan by filing a
Deferral Election in the manner and the period prescribed by the Administrator.
ARTICLE III
DEFERRAL ELECTIONS
3.1    Election to Defer Shares Underlying Restricted Stock Units.
(a)
This Section 3.1 shall apply to Restricted Stock Unit awards granted after the
Effective Date of the Deferral Plan.

(b)
An LTIP Participant may elect to defer the receipt of all or a portion of the
shares attributable to the underlying Restricted Stock Unit awards by completing
and submitting a Deferral Election.

(c)
An LTIP Participant must make their Deferral Election under this Section 3.1 no
later than December 31 of the calendar year prior to the calendar year for which
the Restricted Stock Unit award relates (or such earlier date that the
Administrator may specify). For example, on December 20, 2011, an LTIP
Participant receives a Restricted Stock Unit award attributable to the 2012 Plan
Year. The LTIP Participant must make a Deferral Election to defer the receipt of
the shares underlying the Restricted Stock award no later than December 31, 2011
(or such earlier date that the Administrator may specify).

(d)
Notwithstanding Section 3.1(c), in the case of an Officer who first becomes
eligible to participate in the LTIP after the beginning of the Plan Year and
receives a Restricted Stock Unit award and who has not been a participant in a
nonqualified deferred compensation plan that is required to be aggregated with
the Deferral Plan under Section 409A of the Code, such Officer must file a



2

--------------------------------------------------------------------------------





Deferral Election within thirty (30) days of the date that the Officer first
becomes eligible to participate in the LTIP (for the avoidance of any doubt, the
Officer is not eligible to participate in the LTIP until the award is granted).
(e)
An LTIP Participant Deferral Election must specify whether they elect to defer
all or a portion (and what portion) of the shares underlying the Restricted
Stock Unit award. The LTIP Participant’s election must be in whole percentages
from 10% to 100%. The percentage of shares that will be deferred is based on the
number of shares awarded.

(f)
The LTIP Participant must also elect the deferral period, subject to Section 4.
An LTIP Participant may elect to defer receipt of all or a portion of the shares
underlying the Restricted Stock Unit award:

(i)
To a date occurring between the third anniversary and the fifteenth anniversary
of the date that the shares otherwise would have been distributed to the
Participant if they had not been deferred under the Deferral Plan;

(ii)    Upon a Termination of Employment; or
(iii)    The earlier of (i) or (ii).
(g)
Effective for Restricted Stock Unit awards relating to 2019 and subsequent Plan
Years, to the extent permitted by the Administrator, a LTIP Participant may
elect to have the shares underlying such award distributed in a lump sum or
annual installments over a three to fifteen year period.

(h)
An LTIP Participant’s Deferral Election to defer the receipt of shares
underlying the Restricted Stock Unit award is irrevocable for that grant. Such a
Deferral Election shall not apply to future grants of Restricted Stock Units.

3.2    Election to Defer Shares Underlying Performance Stock Units.
(a)
This Section 3.2 shall apply to Performance Stock Unit awards granted after the
Effective Date of the Equity Deferral Plan. Notwithstanding the foregoing,
Section 3.2(h) shall apply to Performance Stock Units awards granted before the
Effective Date for the 2010 and 2011 Plan Years.

(b)
Each LTIP Participant may elect to defer the receipt of all or a portion of the
shares attributable to underlying Performance Stock Unit awards by completing
and submitting a Deferral Election.

(c)
A must make their Deferral Election under this Section 3.2 no later than
December 31 of the calendar year prior to the calendar year for which the
Performance Stock Unit award relates (or such earlier date that the
Administrator may specify). For example, on December 20, 2011, an Employee
receives a Performance Stock Unit award attributable to the 2012 Plan Year. The
Employee must make a Deferral Election to defer the receipt of the shares
underlying the



3

--------------------------------------------------------------------------------





Performance Stock Unit award no later than December 31, 2011 (or such earlier
date that the Administrator may specify).
(d)
Notwithstanding Section 3.1(c), in the case of an Officer who first becomes
eligible to participate in the LTIP after the beginning of the Plan Year and
receives a Performance Stock Unit award and who has not been a participant in a
nonqualified deferred compensation plan that is required to be aggregated with
the Deferral Plan under Section 409A of the Code, such Officer must file a
Deferral Election within thirty (30) days of the date that the Officer first
becomes eligible to participate in the LTIP (for the avoidance of any doubt, the
Officer is not eligible until the award is granted under the LTIP).

(e)
An LTIP Participant’s Deferral election to defer the receipt of shares
underlying the grant of Performance Stock Units is irrevocable for that grant.
Such an election shall not apply to future grants of Performance Stock Units.

(f)
An LTIP Participant’s Deferral Election must specify whether they elect to defer
all or a portion (and what portion) of the shares underlying the Performance
Stock Unit award. The LTIP Participant’s election must be in whole percentages
from 10% to 100%. The percentage of shares that will be deferred is based on the
number of shares awarded.

(g)
The LTIP Participant must also elect the deferral period, subject to Section 4.
An LTIP Participant may elect to defer receipt of the shares underlying the
Performance Restricted Stock Unit award:

(i)
To a date occurring between the third anniversary and the fifteenth anniversary
of the date that the shares otherwise would have been distributed to the
Participant if they had not been deferred under the Deferral Plan;

(ii)    Upon a Termination of Employment, or
(iii)    The earlier of (i) and (ii).
(h)
Effective for Performance Stock Unit awards relating to 2019 and subsequent Plan
Years, to the extent permitted by the Administrator, a LTIP Participant may
elect to have the shares underlying such award distributed in a lump sum or
annual installments over a three to fifteen year period.

(i)
For the 2010 and 2011 Plan Year, an LTIP Participant may elect to defer the
receipt of the shares underlying the Performance Stock Unit award by making a
Deferral Election no later than December 31, 2011 (or such earlier date that the
Administrator may specify). An election under this Section 3.2(h) shall be
irrevocable.

(j)
An Employee may make a Deferral Election pursuant to Section 3.2(h) provided
that such Employee performs services continuously from the later of the
beginning of the performance period specified in the Performance Stock Unit



4

--------------------------------------------------------------------------------





award or the date the performance criteria are established through the date a
Deferral Election is made, and provided further that in no event may an election
to defer the shares under the Performance Stock Unit award be made after such
award has become readily ascertainable (as determined in accordance with Section
409A).
3.3    Changes to Deferral Elections Relating to 2019 and Subsequent Plan Years.


(a)
Participants may, by notice, in the manner prescribed by the Administrator, make
changes to their prior Deferral Elections as long as (A) any such new election
is made at least one year prior to the date that the commencement of the
distribution would otherwise have occurred and (B) the revised commencement date
is at least five years later than the date that the commencement of the
distribution would otherwise have occurred. Installment payments shall be
treated as one payment.



(b)
This Section 3.2 shall not apply to Restricted Stock Awards or Performance
Awards relating to the 2019 Plan Year.



3.4
Changes to Deferral Elections for Awards Relating to the 2012-2018 Plan Years.



(a)
Special One-Time Election - Participants may, by notice, in the manner
prescribed by the Administrator prior to December 31, 2018, make a one-time
election to change a Deferral Election for the awards relating to any one or
more of the 2012-2018 Plan Years in accordance with Section 3.4(b).



(b)
A Participant may elect to change a Deferral Election pursuant to Section 3.4(a)
as long as (1) any such new election is made at least one year prior to the date
that the commencement of the distribution would otherwise have occurred and (2)
the revised commencement date is at least five years later than the date that
the commencement of the distribution would otherwise have occurred. Installment
payments shall be treated as one payment.



ARTICLE IV
DISTRIBUTION OF SHARES
4.1
Deferral Period. If the Participant elects on the Deferral Election to have the
shares underlying the Restricted Stock Unit award and/or Performance Stock Unit
award deferred for a specified period, the shares shall be distributed, or
commence to be distributed, within 30 days of the end of specified period as
elected by the Participant. For example, if a Participant elects to have the
shares underlying the 2013 grant of Restricted Stock Units which vest on
December 31, 2015 deferred for 3 years, the shares shall be distributed within
30 days following December 31, 2018. If the Participant incurs a Termination of
Employment prior to the end of the elected deferral period, the shares
underlying the Restricted Stock Unit award and/or Performance Stock Unit award
shall be distributed, or commence to be distributed, within 30 days following
the end of the elected deferral period (the Termination of Employment is not a
distribution event under this Section 4.1).



5

--------------------------------------------------------------------------------





4.2
Termination of Employment. In the event that a Participant elects on the
Election Form to have their shares underlying the Restricted Stock Unit award
and/or Performance Stock Unit award distributed, or commence to be distributed,
upon Termination of Employment, such shares shall be distributed, or commenced
to be distributed, to the Participant within 30 days of their Termination of
Employment. Notwithstanding the foregoing, in the event that the Participant is
a Specified Employee (as such term is defined in the SERP), distribution, or
commencement, of the shares underlying the Restricted Stock Unit award and/or
Performance Stock Unit award shall occur within 30 days following the date that
is six months after the date of the Participant’s Termination of Employment.

4.3
Earlier of End of Deferral Period or Termination of Employment. If the
Participant elects on the Deferral Election to have the shares underlying the
Restricted Stock Unit award and/or Performance Stock Unit award deferred until
the earlier of the end of a specified period or Termination of Employment, the
shares shall be distributed, or commenced to be distributed, within 30 days of
the earlier of the end of specified period or Termination of Employment.
Notwithstanding the foregoing, in the event that the Participant is a Specified
Employee (as such term is defined in the SERP) and distribution of the shares
will be made upon Termination of Employment, distribution, or commencement,
shall occur within 30 days following the date that is six after the date of the
Participant’s Termination of Employment.

4.4
Death of a Participant. In the event that a Participant dies prior to the date
that all shares underlying the Restricted Stock Unit award and/or Performance
Stock Unit award have been distributed (whether because payment has not yet
begun or installments have not been completed), such shares shall be distributed
to the Participant’s estate within 30 days of the date of their death.

4.5
Change in Control. In the event a Change in Control occurs prior to the date
that the Participant elects on the Election Form to have shares underlying the
Restricted Stock Unit award and/or Performance Stock Unit award distributed,
such shares shall be distributed in a lump sum to the Participant within 30 days
of the Change in Control provided that the Change in Control constitutes a
change in control under Section 409A. If the Change in Control does not
constitute a change in control under Section 409A, the shares underlying the
Restricted Stock Unit award and/or Performance Stock Unit award shall be
distributed, or commence to be distributed, in accordance with Sections 4.1
through 4.4 of the Deferral Plan.

4.6
Installments. If a Participant elects distribution in the form of instalment
payments, the installments shall be calculated using the declining account
balance method. The distribution of each installment, except the last
installment, shall be in whole shares (rounded down). Any fractional shares
shall be distributed with the last installment.





6

--------------------------------------------------------------------------------





ARTICLE V
VESTING
The Participant’s shares underlying the Restricted Stock Unit award and/or
Performance Stock Unit award that are deferred under the Deferral Plan shall be
fully vested. For the avoidance of any doubt, if the Participant does not
satisfy the vesting requirements under the Restricted Stock Unit award and/or
Performance Stock Unit award, no shares shall be deferred under the Deferral
Plan.
ARTICLE VI
MISCELLANEOUS
6.1
Deferred Shares. The shares underlying the Participant’s Restricted Stock Unit
award and/or Performance Stock Unit award that are deferred under the Deferral
Plan shall be issued under the LTIP and held in a rabbi trust until such shares
are distributed.

6.2
Dividends and Voting. The dividends attributable to the shares underlying the
Participant’s Restricted Stock Unit award and Performance Stock Unit award shall
be reinvested in company stock and distributed to the Participant when such
shares are paid. A Participant shall not be permitted to direct the trustee of
the rabbi trust to vote the shares underlying the Participant’s Restricted Stock
Unit award and/or Performance Stock Unit award that are deferred under the
Deferral Plan.

6.3
Stock-Splits and Stock Dividends. The number of shares subject to the Deferral
Plan and outstanding awards will be adjusted to reflect any change in corporate
capitalization, such as a stock-split, stock dividend, corporate transaction and
similar events

6.4
Administration. The Deferral Plan shall be administered by the Committee. The
Committee may appoint an Administrator to administer the Deferral Plan.

6.5
Amendment or Termination of the Deferral Plan. The Board of Directors may amend
the Deferral Plan as it shall deem advisable. The Board of Directors may, in its
discretion, terminate the Deferral Plan at any time and pay installments out in
a lump sum even when installments have already begun and/or the Participant has
terminated employment.

6.6
Unsecured Creditor Status and Assignment Prohibition. No Participant,
beneficiary or any other person shall have any interest in any particular assets
of the Company by reason of the right to receive the shares that are deferred
under the Deferral Plan and any such Participant, beneficiary or other person
shall have only the rights of a general unsecured creditor with respect to any
deferred shares.

Prior to the distribution date, no interest of any person or entity in, or right
to receive the shares underlying the award shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment or other alienation
or encumbrance of any kind; nor any such interest or right to receive a benefit
be taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings


7

--------------------------------------------------------------------------------





6.7
Income Taxes. On the distribution date of the deferred shares, the Company shall
retain or sell, without notice, a sufficient number of shares to cover the
amount needed to fulfill its withholding requirements for Federal, state and
local income taxes, and other taxes.

6.8
Successors of the Company. The rights and obligations of the Company under the
Deferral Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. In addition to any obligations imposed by
law upon any successor to the Company, the Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, to expressly
assume and agree to perform the requirements set forth in the Deferral Plan.

6.9
Gender, Singular and Plural. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

6.10
Governing Law. In the event any provision of, or legal issue relating to, the
Deferral Plan is not fully preempted by federal law, such issue or provision
shall be governed by the laws of the State of New Jersey without reference to
conflicts of law principles.







                        






8